ORDER AND JUDGMENT *
Per Curiam
This matter is before us on Appellee’s Unopposed Motion for Summary Affir-mance. The United States moves for summary affirmance of the district court’s judgment in light of the Supreme Court’s decision in Beckles v. United States, — U.S.-, 137 S.Ct. 886, 197 L.Ed.2d 145, 2017 WL 855781 (Mar. 6, 2017). Appellant William Lynn Young does not oppose the motion.
Upon consideration, the motion is granted. The judgment of the district court is affirmed.
The mandate shall issue forthwith.

 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.